FILED
                            NOT FOR PUBLICATION                             JUL 21 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-30195

               Plaintiff - Appellee,             D.C. No. 2:08-cr-00374-RSM

  v.
                                                 MEMORANDUM *
JOSE SANTANA GODOY,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Western District of Washington
                    Ricardo S. Martinez, District Judge, Presiding

                              Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Jose Santana Godoy appeals from his guilty-plea conviction and 60-month

sentence for conspiracy to distribute methamphetamine, in violation of 21 U.S.C.

§§ 841(a)(1), 841(b)(1)(B), and 846. Pursuant to Anders v. California, 386 U.S.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
738 (1967), Godoy’s counsel has filed a brief stating there are no grounds for

relief, along with a motion to withdraw as counsel of record. We have provided

the appellant with the opportunity to file a pro se supplemental brief. No pro se

supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal. We

dismiss the appeal of the sentence in light of the valid appeal waiver. See United

States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir. 2000).

      Counsel’s motion to withdraw is GRANTED.

      The conviction is AFFIRMED, and the appeal of the sentence is

DISMISSED.




                                          2                                   09-30195